Citation Nr: 0631420	
Decision Date: 10/06/06    Archive Date: 10/10/06

DOCKET NO.  04-41 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for chloracne, due to 
herbicide exposure.

2.  Entitlement to service connection for jungle rot, due to 
herbicide exposure.

3.  Entitlement to service connection for a testicular tumor, 
status post removal, due to herbicide exposure.

4.  Entitlement to service connection for bilateral rotator 
cuff tears.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied service connection for the 
above conditions. 

The April 2004 rating decision also denied entitlement to 
service connection for bilateral ankle problems and bursitis.  
The veteran also disagreed with the denial of these claims, 
and the statement of the case included these claims.  
However, when the veteran submitted his VA Form 9 in November 
2004, he checked the box indicating that he was only 
appealing the issues identified on the first page of this 
decision. Since he expressly chose not to perfect his appeal 
as to the ankle and bursitis claims, the Board does not have 
jurisdiction over these issues.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

On the veteran's November 2004 VA Form 9, the veteran's 
representative marked the box requesting a local hearing 
before a Member of the Board.  In a statement accompanying 
the Form 9, the representative clarified that the veteran 
wanted a hearing before a Decision Review Officer at the 
local RO.  The veteran repeated that request in a January 
2005 letter.  The veteran has not been provided the 
opportunity to testify before a DRO with regard to the issues 
on appeal.  Inasmuch as DRO hearings are scheduled by the RO, 
the case must be remanded for this purpose.


Accordingly, the case is REMANDED for the following action:

The RO should arrange for the appellant to 
be scheduled for a hearing before a DRO at 
the Detroit, Michigan RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


